UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4225


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAMAR DAVELL PETTY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00167-CCE-1)


Submitted:   October 31, 2016             Decided:   November 9, 2016


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Tiffany T. Jefferson,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, JoAnna G.
McFadden, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shamar Davell Petty pled guilty to possession of a firearm

by a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2012).    On remand for resentencing, the district court imposed

an    above-Sentencing           Guidelines        sentence        of   92     months’

imprisonment.       On appeal, Petty contends that his sentence is

substantively unreasonable.             We affirm.

      Because     Petty    does    not    assert    any    procedural        sentencing

error,    we    review    only    the    substantive       reasonableness       of   the

sentence, considering “the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

[18   U.S.C.]     § 3553(a)       [(2012)].”         United    States     v.    Gomez-

Jimenez, 750 F.3d 370, 383 (4th Cir. 2014) (internal quotation

marks omitted).          The “deferential abuse-of-discretion standard

applies    to    any     sentence,      whether     inside,    just     outside,     or

significantly outside the Guidelines range.”                       United States v.

Rivera-Santana, 668 F.3d 95, 100–01 (4th Cir. 2012) (internal

quotation marks omitted).              When reviewing a sentence that falls

outside the applicable Guidelines range, “we consider whether

the sentencing court acted reasonably both with respect to its

decision   to    impose     such   a     sentence    and    with    respect     to   the

extent of the divergence from the sentencing range.”                            United

States v. Howard, 773 F.3d 519, 529 (4th Cir. 2014).

                                           2
      Petty argues that his sentence is greater than necessary to

achieve the purposes of sentencing and that the district court

failed      to    give    sufficient      reasons     for     the     extent   of    the

variance.          After    reviewing        the    district        court’s    thorough

explanation of Petty’s sentence, we conclude that it did not

abuse its discretion.            The district court noted that Petty had a

long criminal history, including several convictions involving

firearms, and that he had received relatively lenient sentences

in the past that had not deterred him from engaging in new

criminal conduct.          See 18 U.S.C. § 3553(a)(1), (a)(2)(B).                    The

district court also considered the dangerousness of the conduct

underlying the offense of conviction — specifically, that Petty

carried and discarded a firearm in a residential neighborhood.

See   id.    § 3553(a)(2)(A).          The       district   court     considered     the

Guidelines range and determined that a sentence significantly

higher than that range was necessary to protect the public and

to demonstrate to Petty that his conduct could not continue.

See id. § 3553(a)(2)(B), (a)(2)(C), (a)(4)(A).

      Accordingly,         we    affirm      the     district       court’s     amended

criminal judgment.          We dispense with oral argument because the

facts    and     legal    contentions     are      adequately   presented       in   the

materials        before   this   court    and      argument    would    not    aid   the

decisional process.

                                                                               AFFIRMED

                                             3